Citation Nr: 1437355	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-14 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to August 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2011 VA Form 9, the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge at the local RO office (Travel Board hearing) or via video conference.  In August 2011, the Veteran submitted a second VA Form 9 reiterating his request for a Board hearing, specifically a video conference hearing.  

A review of the Veteran's claims file and virtual e-file reveals that the Veteran has never been scheduled for a Board hearing.  As the Veteran has a right to a Board hearing, a remand is warranted so that he may be afforded either a Travel Board or Board video conference hearing.  See 38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to determine whether he wants a video conference hearing or a Travel Board hearing.  Thereafter, schedule the Veteran for the Board hearing of his choosing, i.e., video conference or Travel Board.  (If he makes no election, schedule him for a video conference hearing.)  Notify the Veteran and his attorney of the date, time, and location of this hearing, and put a copy of this letter in his claims file or virtual e-file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



